BUTTS, Justice,
dissenting.
Admission into evidence of an extraneous offense committed by the one defense witness and the appellant, did not, in my opinion, constitute reversible error. While the majority opinion discusses only the argument addressed to impeachment of the witness’ credibility, it ignores the matter of appellant’s identity. Appellant raised both points in this one ground of error. See Tex.Code Crim.Pro.Ann. art. 40.09 § 9 (Vernon 1979).1
The defense of appellant raised the issue of the identity of the perpetrator of the offense. During the case in chief testimony of the only defense witness, Hayden, put identity of appellant squarely in issue. She admitted on cross-examination that she had recently entered pleas of guilty in three felonies, one of which involved the unauthorized use of a van. Relative to one of the offenses she made a judicial admission in which she named appellant as a co-perpetrator of that offense of unauthorized use of a motor vehicle, the same offense as in this case. That offense occurred on July 3, 1978; the present offense occurred on July 26, 1978. This extraneous offense clearly met the test of Ransom v. State, 503 S.W.2d 810, 811 (Tex.Cr.App.1974), wherein the court cites Ford v. State, 484 S.W.2d 727, 729 (Tex.Cr.App.1972):
... evidence of an extraneous offense is admissible to prove identity, when identity is an issue, only if there is some distinguishing characteristic common to both the extraneous offense and the offense for which the accused is on trial.
... That is, if it is established that the accused committed an extraneous offense, and that there is some distinguishing characteristic common both to it and the offense for which the accused is on trial, then an inference may be drawn that the accused was the person who committed the primary offense.... (emphasis supplied by the Court of Criminal Appeals)
The arresting officer, Nelson, identified appellant as being in the stolen van when he first stopped it, but, he testified, appellant jumped from the van and fled when the officer told him he was under arrest. Hayden testified the person who fled was not the appellant; rather, she said, it was another man. Thus, the identity issue became a fact question for the jury, and extraneous offenses meeting the test of Ransom, supra, became admissible. In Murphy v. State, 587 S.W.2d 718, 721 (Tex.Cr.App.1979), the extraneous transaction “was not shown to be relevant to the disputed issues raised by the alibi testimony and was therefore not admissible for the purpose of touching upon the motive, weight, credibility and such of the two witnesses, Miss Davis and [the defendant] Murphy.” The Murphy court held that an issue regarding the general credibility of a witness in a criminal trial is not a material issue in the sense that it will justify the admission of inherently prejudicial evidence of details of an extraneous offense committed by the witness. 587 S.W.2d at 722. Unlike the present case, the defendant testified in that case.
Hayden had already been impeached by her admission of final convictions in three felonies, one of those pleas of guilty giving rise to her judicial admission of appellant’s participation as a party to that offense. The “only once” time that Hayden claimed she had been in a van with appellant was a seemingly innocuous ride in a van borrowed from an acquaintance, and not a ride in a stolen one. Her judicial admission, however, concerned a stolen van and contradicted her story. The rebuttal testimony of officer White about another stolen van hardly added to Hayden’s impeachment, which had already been accomplished. Defense counsel had reiterated her admission of crimes in the case-in-chief, one of which *200also specified appellant’s identity in a similar offense.
The question boils down to whether White’s rebuttal testimony concerning the stolen van on December 21, 1978, was for the purpose of general impeachment that was unjustifiably prejudicial to the appellant. If so, its admission constituted reversible error. I would say, in view of all of the evidence, including the impeachment evidence of Hayden and the judicial admission, both occurring in the case-in-chief, that it did not constitute reversible error.
Therefore, I respectfully dissent.

. “The trial court committed reversible error in admitting into evidence the testimony of officer Bill White which evidenced the commission of extraneous offenses by appellant. Said evidence is inadmissible to show identity and is inadmissible for purposes of impeachment.” (Emphasis supplied.)